Citation Nr: 0423754	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  02-18 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a chronic acquired 
variously diagnosed psychiatric disorder claimed as post-
traumatic stress disorder (PTSD) and anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

INTRODUCTION

The veteran served on active duty with the United States 
Coast Guard from May 1967 to May 1971.


The current appeal arose from a February 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.  The RO denied entitlement to 
service connection for PTSD.

In April 2004 the veteran provided oral testimony before the 
undersigned Veterans Law Judge sitting at the RO, a 
transcript of which has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA ) AMC.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (CAVC) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
VCAA and § 3.159(b), as recently amended, require VA to 
inform a claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.26(a) (2003).

In July 2003 the RO issued to the veteran a VCAA development 
letter compliant with Quartuccio, supra.  



The Board's review of the evidentiary record discloses that 
while undoubtedly the veteran has filed a claim of 
entitlement to service connection for a chronic acquired 
psychiatric disorder, he specified in his December 2000 claim 
that he was seeking service connection not only for PTSD but 
also for or in the alternative anxiety disorder.  

It does not appear that the RO has specifically addressed 
this issue which is for all intents and purposes inextricably 
intertwined with the claim of entitlement to service 
connection for PTSD because the veteran is basing this claim 
on the same submitted evidence and evidentiary record in 
general.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

A review of the January 2002 letter from the U.S. Armed 
Services Center for Unit Records Research (CURR) shows that 
agency requested the correct name of the veteran's unit of 
assignment.  It does not appear that the RO sought this 
additional specific information from the veteran.  The 
stressors provided by the veteran in statements on file and 
at the hearing conducted in April 2004 are not specific 
enough to permit meaningful research by the CURR.  The 
veteran should be given another opportunity to provide more 
specific stressor information.

The evidentiary record shows that the veteran's psychiatric 
disorders have been variously diagnosed and include PTSD.  
The RO previously denied entitlement to service connection 
for depression in October 1987.  Depression secondary to life 
circumstances had been diagnosed on VA psychiatric 
examination in June 1987.  

The veteran has not been examined by VA in connection with 
his current claim.  Such examination to ascertain whether any 
of his variously diagnosed psychiatric symptomatology 
including claimed PTSD and anxiety disorder are related to 
service would materially assist in the adjudication of the 
veteran's appeal, and he is entitled to such under the VCAA 
of 2000.

The current standard for adjudication of claims such as the 
veteran's on the merits requires that consideration be given 
to developing corroborating evidence and a discussion of the 
application of the-benefit-of-the-doubt rule.  See for 
example the discussion in Patton, 12 Vet. App. at 280-82 and 
in Cohen, 10 Vet. App. at 142-43.  See Gaines v. West, 11 
Vet. App. 353, 358-60 (1998) which supplemented Cohen for a 
detailed discussion of the significance of each element in 
the merits adjudication.

Regarding the occurrence of an in-service stressor, the Board 
must point out that the current development guidelines 
instruct that the VBA AMC should "...always send an inquiry 
in instances in which the only obstacle to service connection 
is confirmation of an alleged stressor.  A denial solely 
because of an unconfirmed stressor is improper unless it has 
first been reviewed by the CURR or the Marine Corps."  M21-
1, Part III, para. 5.14c(3), (4).  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. No. 108-
183, § 707(a), (b), 117 Stat. 2651 (2003) 
(codified at 38 U.S.C. §§ 5109B, 7112), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for his variously diagnosed 
psychiatric disorders prior to and 
subsequent to service.  He should be 
requested to complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence.  All 
identified private treatment records 
should be requested directly from the 
healthcare providers.  The VBA AMC should 
request the veteran to identify with 
specificity his unit of assignment when 
the claimed stressors are stated to have 
occurred.  Regardless of the veteran's 
response, the VBA AMC should obtain all 
outstanding VA treatment reports.  All 
information which is not duplicative of 
evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) 
(codified at 38 U.S.C. §§ 5109B, 7112).

5.  The veteran should once again be 
asked to provide a comprehensive 
statement containing as much detail as 
possible regarding the stressors to which 
he alleges he was exposed in service.  He 
should be asked to provide to the best of 
his ability any additional information 
including detailed descriptions of 
stressful events, including all dates, 
places, and identifying information 
concerning any other individuals involved 
in the stressful events, including their 
names, ranks, and units of assignment, 
the veteran's unit of assignment at the 
time of each incident, and any other 
identifying detail.  The veteran is 
hereby advised that this information 
might be needed to search for verifying 
information.  

6.  Thereafter, the VBA AMC should review 
the claims file and prepare a summary of 
the claimed stressor(s) based on review 
of all pertinent documents and statements 
of record.  Then the VBA AMC should 
complete any additional development as 
provided in M21-1, part III, para. 5.14 
to corroborate claimed stressors.

7.  Following the above, the VBA AMC 
should make a determination as to whether 
there is credible supporting evidence 
that the claimed stressor(s) actually 
occurred.  
In reaching this determination, the VBA 
AMC should address any credibility 
questions raised by the record.  
Consideration should be given to the 
holding in Gaines v. West, VAOPGCPREC 12-
99, as applicable, and the provisions of 
38 C.F.R. § 3.304(f) most favorable to 
the veteran. 

8.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
forward the pertinent information along 
with any additional personnel records to 
the CURR of Unit Records (USASCRUR), 
7798 Cissna Road, Suite 101, Springfield, 
Virginia 22150-3197, to attempt to 
confirm any of the stressors claimed by 
the veteran.

9.  The VBA AMC should arrange for a VA 
special psychiatric examination of the 
veteran including on a fee basis if 
necessary for the purpose of ascertaining 
whether any psychiatric disorder(s) found 
on examination is/are due to service on 
any basis.

The claims file, any report(s) prepared 
by the CURR and/or VBA AMC, and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination(s).  The 
examiner must annotate the examination 
report(s) that the claims file was in 
fact made available for review in 
conjunction with the examination(s).  Any 
further indicated special studies must be 
conducted.  

In determining whether or not the veteran 
has PTSD due to an in-service stressor, 
the examiner is hereby notified that only 
the verified history detailed in the 
reports by provided by the CURR and/or 
the VBA AMC may be relied upon.  If the 
examiner believes that PTSD is the 
appropriate diagnosis, he/she must 
specifically identify which stressor(s) 
detailed in the CURR's and/or the VBA 
AMC's report is/are responsible for that 
conclusion.

If a psychiatric disorder(s) other than 
PTSD such as anxiety disorder and/or 
depression is/are diagnosed on 
examination, the examiner must express an 
opinion as to whether any such 
disorder(s) is/are related to service on 
any basis, or if preexisting service, 
was/were aggravated thereby.

In making this determination, the 
examiner should consider the veteran's 
entire pre-service, in-service, and post-
service medical history, as documented to 
the extent possible in the record.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

10.  Thereafter, the VBA AMC should 
review the claims file to ensure that all 
of the foregoing requested development 
has been completed.  In particular, the 
VBA AMC should review the requested 
examination report(s) and required 
medical opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the VBA AMC should 
implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

11.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should readjudicate the claim of 
entitlement to service connection for a 
chronic acquired variously diagnosed 
psychiatric disorder claimed as PTSD and 
anxiety disorder.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim of entitlement to service connection for a chronic 
acquired psychiatric disorder including a bipolar disorder, 
and may result in a denial.  38 C.F.R. § 3.655 (2003).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


